Motion granted insofar as to dispense with the printing in the record on appeal of the defendant’s income tax returns for the years 1950 to 1957 inclusive and the petition, answer and stenographic minutes in the habeas corpus proceeding, on condition that the originals of said exhibits are filed with this court and one photostatic copy of the income tax returns are served upon the attorney for the respondent at the time of the filing of the printed record on appeal, and upon the further condition that the appellant procures the printed record on appeal and the appellant’s points to be served and filed on or before September 8, 1959, with notice of argument for the October 1959 Term of this court, said appeal to be argued or submitted when reached. In all other respects, the motion is denied. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.